 CHEMICAL CONSTRUCTION CORPORATION593Chemical Construction CorporationandWalterS.Lowry, Jr.Case No. 15-CA-1362.December 4, 1959DECISION AND ORDEROn July 8,1959, Trial Examiner Thomas A. Ricci issued his Inter-mediate Report in the above-entitled proceeding finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a brief in support thereof.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Rodgers andJenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the Trial Examiner's findings,' conclu-sions, and recommendations 2ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that Respondent, Chemical Construction Cor-poration, a Delaware corporation, with its principal offices !in NewYork City, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discharging employees or otherwise discriminating againstthem in their employment because of their concerted or unionactivities.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to1We agree with the Trial Examiner that the Respondent,in violation of Section8(a) (3) and(1) of the Act,discharged Lowry because it resented Lowry's activities inprocessing grievances on behalf of employees as steward.However,insofar as the Inter-mediate Report indicates that Lowry's institution of a lawsuit against the BoilermakersOnion constituted a grievance,Chairman Leedom and Member Jenkins do not agree.Indeed, we note that the General Counsel did not rely on the lawsuit as a grievance.On the other hand, if the Respondent relies on the lawsuit as justification for the dis-charge,thiswould amount to penalizing Lowry for activities against the BoilermakersOnion and would clearly constitute a discrimination in violation of Section 8(a) (3)and (1)of the Act.In this connection,Member Rodgers would not rely either uponLowry's filing of a suit against the Boilermakers,or upon Lowry's persistent complaintwith respect to the anchor bolt jurisdictional dispute,after such dispute had been satis-factorily resolved by the Respondent and officials of the unions involved, as constitutingSuch grievances.9Accordingly,Respondent'smotion to dismiss the complaint is denied herewith.125 NLRB No. 69. 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDform labor organizations, to join or assist any labor organization, tobargain collectively through representatives of their own choosingand to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed in Sec-tion 7 of the Act, and to refrain from any or all of such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Make whole Walter S. Lowry, Jr., for any loss of eanrings hemay have suffered as a result of the discrimination against him, asprovided in the section of the Intermediate Report entitled "TheRemedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all records necessary to analyze the amount of backpay due underthe terms of this Order.(c)Post copies of the notice attached hereto marked "Appendix"at any project of the Respondent that may now be in process of opera-tion, or which may commence operation within 6 months from the dateon which compliance with this Order begins, within the territorialjurisdiction of the South Mississippi District Council of Carpenters,and mail a duly signed copy of such notice to each of the carpenterswho were employed at the completed Bayou Casotte, Mississippi,project of the Respondent at his last-known address.Copies of saidnotice, to be furnished by the Regional Director for the FifteenthRegion, shall, after being duly signed by a representative of theRespondent, be posted by the Respondent immediately upon receiptthereof and maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or cov-ered by any other material.(d)Notify the Regional Director for the Fifteenth Region inwriting, within 10 days from the date of this Order, what steps ithas taken to comply herewith.a In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Act, as amended,we hereby notify our employees that : CHEMICAL CONSTRUCTION CORPORATION595WE WILL NOT dischargeor otherwise discriminate against ouremployees in their employment because they have engaged inunion or concerted activities.AVE WILL NOTin any other manner interfere with, restrain, orcoerce our employees in the exercise of their rights to self-organization,to form labor organizations,to join or assist anylabor organization,to bargain collectively through representa-tives of their own choosing,or to engagein concerted activities forthe purpose of collectivebargainingor other mutual aid orprotection,or to refrain from any or all such activities.WE WILL make wholeWalter S. Lowry,Jr., for any loss of paysuffered as a result of the discrimination against him.All our employees are free to become or remain members of anylabor organization.CHEMICAL CONSTRUCTION CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard before the duly designatedTrial Examiner in Pascagoula, Mississippi, on May 19, 1959, on complaint of theGeneral Counsel and answer by Chemical Construction Company, herein called theCompany or the Respondent.The sole issue litigated was whether the Respondenthad violated Section 8(a) (1) and (3) of the Act.The Respondent and the GeneralCounsel filed briefs with the Trial Examiner after the close of the hearing.Upon the entire record, and from my observation of the witnesses, I make the.following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTChemical Construction Corporation is a Delaware corporation, with its principaloffice in New York City, engaged in the chemical engineer contracting business.During 1958, a representative period, Respondent received in excess of $1,000,000for services performed outside the State of New York.During the same period itperformed services for Coastal Chemical Company at a construction project inBayou Casotte, Mississippi, the only project directly involved in this proceeding, forwhich services the Respondent received in excess of $50,000. I find that theRespondent is engaged in commerce within the meaning of the Act, and that itwill effectuate the policies of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDUnited Brotherhood of Carpenters and Joiners of America, Local No. 569, hereincalled the Union, is a labor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABORPRACTICEThe charge in this case was filed individually by Walter S. Lowry, Jr., a journeymancarpenter and member of Local 569 of the Brotherhood of Carpenters.He was thesecond of about 17 carpenters hired by the Respondent on a construction project itcarried on in a location called Bayou Casotte near Pascagoula, Mississippi, in the 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDsummer of 1958. Lowry became job steward and in that capacity processed anumber of grievances.When the need for carpenters began to decline, Lowryfound himself among the first four carpenters caught in a reduction-in-force.Thecomplaint alleges that the Respondent selected Lowry because of his activities asunion steward in urging grievances.Denying the allegation,the Respondent defendson the affirmative ground that Lowry was singled out because he caused dissensionamong the employees and was unable to get along harmoniously with the carpenterforeman.The discharge of an employee for advancing grievances being unques-tionably unlawful, the issue becomes whether the evidence as a whole supports thecomplaint allegation of unlawful motivation in the selection of Lowry.There is no substantial conflict in the testimony with respect to the pertinentfacts.What seeming conflict may appear in the testimony of the various witnessesismore in the nature of conclusionary statements or descriptive characterizations ofthe undisputed facts; essentially, the disagreement goes to what inferences should orshould not be drawn from the facts as they appear.The Respondent was in the process of constructing an ammonia plant for theCoastalChemical Corporation.Lowry was recommended to Bricker, the Re-spondent's project superintendent, by Seable, the superintendent of the Fluor Cor-poration, another company which was about to complete a separate plant also forCoastal at the same location.Lowry had been employed by the Fluor Company,apparently to its satisfaction.The first carpenter to be hired by Bricker wasDickens, who became job foreman and, concededly, a supervisor representing theCompany in first-stage grievances.Lowry was the second to be employed, on April23, and, under the union conditions which were observed at the project, automaticallybecame steward.A few weeks later additional carpenters were taken on untilgradually the complement reached a maximum of 17 during the last week of June.to 11 by the end of the month, returned to 14 at the beginning of August, andthereafter declined consistently until at the end of December there remained only 1.As soon as there were five carpenters on the job, 2 or 3 weeks after Lowry started,and again pursuant to union practice, an election was held among them andLowry was elected steward for the project.The record as a whole shows that allcarpenters on the job were members of Local 569.The first layoff, after the dis-charge of two or three carpenters in the beginning of July, came on August 13, whenfour carpenters were released, among them Foreman Dickens and Lowry.Lowry had six occasions, during the 4 months of his employment, to approachForeman Dickens or Plant Superintendent Bricker with grievances concerning theemployees or the work of the carpenters. Sometime early in July he noted a sawto be unsafe; he told Bricker about it and Bricker immediately discontinued the useof that saw.An apprentice who had been burned on the job was undergoingmedical treatments and doing so on his own time after working hours. Lowryinquired of the front office whether company policy would permit the apprentice totake time off from work for the medical treatments; he was told it was not companypolicy to permit it.On another occasion the pipefitters were welding sleeves on certain anchor bolts.Lowry spoke to his superiors and claimed that that work fell within the Carpenters'jurisdiction.The work was discontinued.Moss, the business agent of Local 569,came to the project, supported Lowry's claim, and the work was then assigned tothe carpenters and transferred to the carpentry shop.Thereupon the steward ofthe ironworkers on the project claimed that the work fell within the jurisdiction ofhis group.The matter was then considered by the respective business agents of theIronworkers group and the Carpenters group; final agreement was that the workbelonged to the ironworkers. It was thereafter given to them.Believing that suchjurisdictional assignment was incorrect, Lowry voiced his dissatisfaction with theaward to Superintendent Bricker several times.He also wrote a letter to a districtboard member of the Carpenters International in Atlanta, expressing his opinionthat under applicable earlier jurisdictional awards the work properly belonged to theCarpenters.His letter, received in evidence, shows clearly that he sought clarifica-tion of the matter, still with the hope that the work might be assigned to thecarpenters.The Company never varied from assignment of the work to theironworkers.When Marino and Parker, journeymen carpenter and apprentice, respectively,were laid off in the beginning of July, Lowry spoke to Foreman Dickens about itbecause, as he testified, "Parker came to me and said he was laid off."He also spoketo Bricker about the layoff. It is quite apparent that Lowry, in his judgment, be-lieved the foreman to have made a mistake in selecting these two instead of others.On another occasion Lowry noticed the laborers removing certain pallet boards,work which he believed properly belonged to the carpenters.He raised the claim CHEMICAL CONSTRUCTION CORPORATION597with his superiors, but when the matter was taken up above Lowry with UnionBusiness Agent Moss, the ultimate decision was to leave the work to the laborers.The last grievance advanced by Lowry, and the one which, according to theGeneral Counsel, prompted the discharge, concerned overtime work allegedly per-formed by certain carpenters during their lunch hour.The established system setthe lunch hour from 12 to 12:30 p.m., and provided that for any work performed,during that 30-minute period carpenters would be paid overtime rate at time-and-a-half.On August 8, the Friday immediately before his discharge, Lowry spoke toForeman Dickens, claiming that certain carpenters had performed lunchtime workand had not been paid.According to Lowry, whose testimony I credit, Dickensaccompanied him to the men, looked at their paychecks, and told them to bring theircheck stubs to work the following Monday when the matter would be investigatedfurther.Nothing was done about it the following Monday or Tuesday, and onWednesday morning, at 8 o'clock, Lowry again went to the foreman and asked whatwas going to be done about the matter.Dickens gave him no satisfaction.'From Dickens, Lowry went directly to the superintendent.He complained andgave Bricker the names of the carpenters involved; Bricker called his timekeeper,passed along the names, and had the matter investigated.Lowry said the overtimehad been performed on July 30, and when Bricker asked why the grievance wasraised so late, Lowry explained that the previous Friday's checks were the first toreflect payment for July 30, and that he recalled the day precisely because he hadthat day gone to the doctor at noon.At 10 o'clock Bricker went to Lowry and saidthe record check showed no overtime pay was owed.He also disputed Lowry'sassertion that the latter had gone to the doctor on July 30.As they talked, Lowrystressed the fact the foreman had told the men to bring in their paycheck stubs.The conversation ended, still according to Lowry, with Bricker telling him he hadcalledMoss, the union business agent, to come out in the afternoon, and that thematter would be straightened out then.The foregoing are Lowry's recollections of his two conversations with BrickerthatWednesday morning and I credit them. Bricker contradicted no part of this.He said he did receive the grievance, inquired why so late, received some names, andhad the civil engineer and the foreman check with the men themselves.He wasvague on the date; he believed it was on a Monday, but added "to the best of myknowledge, it had to be either a Monday, Tuesday or Wednesday, August 11, 12 or13, when Mr. Lowry brought this up to me."As to having spoken to Moss that day,he testified only that he had made a courtesy call to the union business agent thatmorning to advise him that he had decided to discharge Lowry.At 2 or 3 o'clock that day Bricker discharged Lowry, and told him the reasonwas Lowry's inability to get along with the men and the foreman and because hecaused dissension among the men.2Lowry accused Bricker of discharging himbecause of his stewardship and of having violated union rules thereby.Brickerdenied it and reiterated his assertion of dissension. In his testimony, Lowry didnot say that Bricker accused him of dissension, but he did not otherwise contradictBricker as to the discharge conversation.As Bricker made the almost simultaneousentry in the company records, and as Foreman Dickens corroborated Bricker on thispoint, I find that Bricker did state that as his reason for the discharge on that day.There is no direct evidence in the record of opposition to the Union by theRespondent.As a member of the National Constructors Association it operatesunder direct written contract with United Brotherhood of Carpenters and Joiners ofAmerica; it also is bound by an agreement between the Gulf Coast Chapter of theAssociated General Contractors of America and South Mississippi District Councilof Carpenters. In keeping with these various agreements it observes the workingconditions established by the Carpenters locally throughout the country.The General Counsel stated clearly it is not his contention that the Respondentviolated the statute because early discharge of the steward contravened the unionconditions of employment which it observed at this project or because discharge of1Dickens, called by the Respondent, did not expressly contradict Lowry respecting theirconversation about this grievance.He admitted Lowry brought the matter to his atten-tion, first saying it had happened "within 2 weeks before I quit [August 13]," then"pretty shortly before I left the job out there," then "it could have been August 13," and"it could have been 2 or 3 days before."2 Later that day, Bricker made the following entry in Lowry's employment record :"Layoff from the standpoint of causing dissension among his fellow-craftsmen and in-ability to work with the general foreman in an agreeable manner for the best interestsof men and job."535828-60-vol. 125-39 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDa stewardbefore completion of a project isperseanunfair laborpractice.Hisessentialtheory ofthe case isthatLowry's protectedactivities-processing ofgrievancesas a stewardon behalf of fellow employees-of which theRespondent,of course, always had knowledge, coupled with the timing of his discharge,coming,as it did in the very teeth of thelast grievancewhich was rejected by both theforeman and the project superintendent, warrantsan inferenceof illegal motivation.And it would appear that if the record showednothing morea prima faciecase ofunlawful motivation is shown.The Respondent starts its defense with the broad contention that all that wasinvolved herewas a normal,economic reduction of staff; that because the need forcarpenters on the jobwas lessening, four had to be released and Lowry was one ofthem.It isconceded that an economic layoff was in order. Bricker admitted,however, that he particularly selected Lowry for discharge for a special reason; hesaid that to Lowry on the day of the discharge.Thus, the fact that a reduction-in-force was then necessary is not determinative of thetrue issueraised bythe pleadings.Rather, the question becomes whether or not Lowry was chosen for a reasonproscribed by the statute.As the Board has stated: "the fortuitous coincidence of aslackening seasoncannot serveas a licensefor the employerto engage in discrimina-tory conduct clearly violative of the proscription of the act." 3In view of Bricker's admission of his special selection of Lowry, the conflictbetween his and Dickens' testimonyconcerningwhich four carpenters Dickens hadselected for layoff becomes almost academic.A week before August 13, Dickenswas asked by Thompson, the civil engineer, to jot downon a pieceof paper fournames.Dickens testified he put his own first and added three others, not includingLowry's.Bricker testified Dickens had written Lowry'sname amongthe three, butthat he himself had not seen the list. I credit Dickens and find he did not recom-mend Lowry's discharge.As stated above, the Respondent's main contention is that Lowry was dischargedfor causing dissension among the employees, including his relationship with ForemanDickens.So stated, and as written into Lowry's personnel record, this is no morethan an assertion, a conclusion as distinguished from supporting evidentiary fact.Asked to explain in what manner, or by what conduct Lowry had caused dissen-sionamong the carpenters, or had been unable to get along with the foreman,Bricker testified as follows: (1) He said Lowry had brought a suit against theBoilermakers; (2) Lowry had criticized the foreman for showing favoritism to-wards certain men; he had claimed that some men had been given the dirty jobsand others easy jobs; (3) Lowry had criticized Dickens' qualification to selectcertain men for layoff; he had been outspoken in his opinion that others should havebeen chosen.Bricker explained that he was referring to the July layoff of Marinoand Parker; (4) finally, Lowry had spoken to Bricker several times after the anchorbolt jurisdictional grievance had been finally determined adversely to the carpenters,and had repeated his.. Lowry's,opinionthat the work involved shouldhave beenawarded to the carpenters.Precisely in what manner the foregoing activities of Lowry, activities which hehimself correctly described as grievance matters, causeddissensionamong thecarpenters was not explicated on the record.Lowry had once been a member of theBoilermakers Union and had been expelled; the nature of his suit against that unionisnot explained.There is nothing to indicate that his prior boilermaker work orunion membership had anything to do with the employment of the carpenters onthe project in question.He urged retention of Parker, a discharged carpenter whohad appealed to Lowry for help; but this is not an extraordinary representation fora union steward to make on any project. Likewise, if-and I do not doubt it to betrue-Lowry protested that the foremanwas assigningjobs in a discriminatorymanner, again all that appears from the bare assertion of the fact is a stewardconcerning himself with equitable distribution of the more desirable and the lessdesirableassignments.And finally, as to the jurisdictional quarrel concerning thewelding of sleeves on anchor boats, certainly theinitial claimof work for the car-penters could hardly be called a disruptive activity calculated to divide the carpentersinto quarrelsome groups.Nor does it appear that his continued belief that thework should have gone to the carpenters instead of to the ironworkers, and hisletter to higher authorities within the carpenter brotherhood, tended to cause divisionamong the various carpenter employees.The Respondent made no assertion that Lowry's activitiesin pressingthe lunch-time overtime grievance was a contributing act on his part leadingto management'sconclusion that he had been a disruptive factor on the job.Without explaining its3 Akin Products Company,99 NLRB 1270, enfd.209 F. 2d 109(C.A. 5). CHEMICAL CONSTRUCTION CORPORATION599purpose, however, the Respondent attempted to prove that Lowry misstated somesubsidiary facts in connection with his activities in processing that grievance.Lowrytestified -that the overtime work was performed on July 30, a day which he recalledbecause of a visit he made to a doctor. Bricker attempted to show that Lowry hadgoneto the doctor on July 29 instead of the 30th. In terms of evidence, however,Lowry's testimony that he visited the doctor the day after he was hurt was noteffectively contradicted.There was also some evidence by company witnessesapparently intended to establish that in fact there had been no such overtime workperformed for which payment had not been made. If the purpose of this testimonywas to prove that Lowry deliberately attempted to process a grievance which heknew to be groundless, it fell short.Lowry could well have been mistaken in hisimpression that overtime work had gone unpaid.Not all grievances are won, orhave merit. I cannot say on this record that any deceit by Lowry has been estab-lished.In any event, the only disagreement or dissention that could have resultedfrom Lowry's mistaken sense of righteousness was between him, on behalf of thecarpenters, and management, which believed him in error.I think it is clear on this entire record that the Respondent was dissatisfied withLowry and considered him an undesirable employee because he processed grievanceson behalf of the carpenters, because he was persistent in urging his point of viewwith respect to some of the grievances, and, perhaps, because Lowry was wrongin some of the grievances he pushed. Indeed, the specifications advanced by theRespondent in support of its conclusionary assertion virtually restate the verygrievance activities carried on by Lowry. I can appreciate a steward, or any em-ployee, causing dissension among workmen-thereby interfering with proper per-formance of work by the employee complement, as distinguished from a steward,in the discharge of his representative duties, causing dissension between the employeegroup on the one hand and management officials on the other. It is the latter formof "dissension" that the Respondent has shown here.Foreman Dickens said hechose to quit on August 13 because he had been too much "dogged, worried andaggravated" by Lowry.All the record shows, however, is that Lowry went to himfirstwith the grievances.This he was obligated to do, and it was part of Dickens'job in his capacity as the appointed foreman of the carpenters, to deal with Lowryas the Respondent's agent.And so the inconvenience caused the project superin-tendent; he, too, was management.The worst that can be said of Lowry's steward-ship on this record is that he was very persistent and determined.But the legalityof -a steward's activities, or the degree of protection afforded it by the statute,cannot be measured in terms of the number of grievances or of the steward's fervor.Perhaps a clearer picture of the "dissension" which lay at the bottom of the Com-pany's concern appears in the testimony of the Respondent's witness, Dickenson, thecarpenter who replaced Lowry as steward.Dickenson blandly testified Lowry wasa bad employee, and he, Dickenson, a good one.He went on to say that whereasthere had been dissension before Lowry left, there was none during his 5 months'stewardship.He also added he processed no grievances at all.I deem it significant that none of the grievances urged by Lowry involved himselfpersonally.Apart from the jurisdictional claims, which necessarily would havebenefited all the carpenters equally, all his disagreements with management aroseover claims benefiting others. I cannot find, as the Respondent inferentially seemsto argue, that Lowry used his steward position for personal gain or to fomentdiscord among the workmen.Although some of his grievances may not haveprevailed, his conduct was not immoderate.4 I find on the entire record thatBricker selected Lowry for discharge when he did because he resented Lowry'sactivities in processing grievances as steward.Bricker's description of Lowry'sactivities as a cause of "dissension" appears almost as a "transparent euphemism." 5"It is obvious that concerted activities which are protected by the act often createa disturbance in the sense that they create dissatisfaction with the status quo. Sucha fact without more can hardly justify a discharge." 6And it is immaterial whetherLowry's activities be viewed as "union" activities or as concerted activities. Ineither posture -they were protected by the statute.? I conclude that by the discharge*PhoenixMutual LifeInsurance Company,73 NLRB 1463, enfd. 167 F. 2d 983 (C.A. 7),cert. denied 335 U.S. 845.5 See the languageof the Court of Appeals for the Second Circuit, inN.L.R.B. v. SmithVictory Corporation,190 F. 2d 56, enfg. 90 NLRB 2089.SaltRiverValleyWaterUsers' Associationv.N.L.R.B.,206 F. 2d 325 (C.A. 9),enfg.99 NLRB 849.°N.L.R.B.v.Hymie Schwartz,LionBrand Manufacturing Company,146 F. 2d 773(C.A. 5). 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Lowry on August 13, 1958, the Respondent violated Section 8(a)(3) andSection 8(a)(1) of the ActsIn reaching this conclusion, I have carefully considered some indications in therecord pointing to the existence of factions among the carpenters members of Local569.Lowry recommended Bricker hire his friends among the carpenters andthereby assure a harmonious team on the project.He even told Bricker at themoment of discharge that things might have gone more smoothly had only Lowry'sfriends been hired.Whatever personal animosity may have been felt by somecarpenters against Lowry it does not appear to have affected the job performanceof any of them on this project.With the Respondent itself pointing to Lowry'sgrievance activities as the cause of the asserted "dissension," I could hardly searchelsewhere for any hidden and unproved proper cause for discharge.Nor can Igive any weight, on this record, to the testimony of Peterman, secretary of theDistrictCouncil of Carpenters and member of another local, that in his opinionthe Respondent did not commit an unfair labor practice.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,Iwill recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that the Respondent discriminated against Walter Lowry withrespect to his hire and tenure of employment, I will recommend that it be orderedto make him whole for any loss of earnings he may have suffered because of thediscrimination against him, by payment of a sum of money equal to the amounthe normally would have earned as wages from the date of the discharge to thedate of the completion of the Bayou Casotte project in Mississippi, less his netearnings during the said period, with backpay computed on a quarterly basis inthe manner established by the Board in F. W. Woolworth Company, 90 NLRB 289.Where, as in this case, the unlawful discrimination found consists of the selectionof a particular employee to be included in a broader economic reduction-in-force,the Board normally requires that the employee involved be made whole only untilsuch time as, pursuant to the employer's established nondiscriminatory practice, hisemployment would nevertheless have been terminated.There is no occasion forsuch uncertain provision here because the record shows when Lowry's job wouldhave ended in accordance with the Respondent's lawful practice.As found above,it observed the working conditions established by the Carpenter Brotherhood locallythroughout the country.Among these is a provision that the steward "shall beexempt from layoff unless all the carpenters are laid off a job or a job is entirelycompleted."Accordingly, I recommend that his make-whole period shall ceaseon the date the last carpenter was discharged.As the project has been completed,there is no occasion to order reinstatement.In view of the completion of the project, I shall also deviate from the standardremedial provision for the posting of notices. I shall recommend instead that theRespondent be ordered to post the notices at any project that may be in operationnow, or within 6 months of the start of compliance, within the territorial jurisdictionof the South Mississippi District Council of Carpenters, and to mail copies of saidnotice to all the individual carpenter employees who worked on the Bayou Casetteproject.Iwill also recommend that the Respondent make available to the Board, uponrequest, payroll and other records to facilitate the determination of the amount dueunder this recommended remedy.As the discharge of an employee because of his union activity goes to the veryheart of the Act, the commission of similar and other unfair labor practices reason-ablymay be anticipated. I shall therefore recommend that the Respondent beordered to cease and desist from in any manner infringing upon the rights guaranteedto its employees by Section 7 of the Act.1J.C.Boesptug Construction Co.,113 NLRB 330;H.Mauehlstein& Co., Inc.,118NLRB 268. AINSWORTH 'PRECISION CASTINGS CO, DIV HARSCO CORP601Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the followingCONCLUSIONS OF LAW1The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act2 By discharging Walter Lowry the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a) (3) of the Act3By the foregoing conduct the Respondent has interfered with, restrained, andcoerced employees in the rights guaranteed in Section 7 of the Act and therebyhas engaged and is engaging in unfair labor practices within the meaning of Section8(a) (1) of the Act4 The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act[Recommendations omitted from publication ]Ainsworth Precision Castings Company, Division of HarscoCorp.andTeamsters,Chauffeurs,Helpers and TaxicabDrivers,Local UnionNo. 327,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of AmericaandThe International Union, United Automobile,Aircraft& Agricultural Implement Workersof America, AFL-CIO.Cases Nos 10-CA-3630 and 10-CA-3969December 4, 1959DECISION AND ORDEROn June 29, 1959, Trial Examiner George A Downing issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached heretoThereafter, the General Coun-sel, the Respondent, and the UAW filed exceptions to the IntermediateReport and supporting briefs iPursuant to the provision of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman Leedom and MembersBean and Jenkins]The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committedTherulings are hereby affirmedThe Board has considered the entirerecord in these cases, including the Intermediate Report and theexceptions and briefs, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner 21We hereby deny the UAW's request for oral argument, as the Intermediate Report,exceptions, and briefs herein adequately set forth the positions of the parties2 We have adopted the Trial Examinhr's credibility findings in these cases for we arenot convinced by a clear preponderance of all the relevant evidence that his credibilityresolutions are incorrectCadre Industries Corporation,124 NLRB 278125 NLRB No 65